Citation Nr: 0630763	
Decision Date: 10/02/06    Archive Date: 10/10/06	

DOCKET NO.  02-11 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for nausea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant served on active duty from November to December 
1973.  He was accorded a Medical Board discharge in December 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


REMAND

The appellant advises the Board that his current psychiatric 
disorder, headaches and/or nausea were either incurred in or 
aggravated by military service.  It is requested that the 
appellant be afforded the benefit of the doubt.  

The record includes evidence of pre-existing nervous 
conditions.  In particular, there is evidence of a 
dysfunctional childhood, troubled parents, difficulties 
during the appellant's upbringing, and his being nervous and 
depressed while in high school.  It is unclear whether the 
appellant had hallucinations as a youth or not.  See VA 
examination dated in December 2001.  

The appellant's December 1973 Medical Board report included a 
prior history of nervousness and poor tolerance under stress.  
This report also noted that the appellant's father left home 
when the patient was eight years of age, and that his mother 
had a history of psychiatric hospitalization.  Finally, the 
patient gave a history of chronic anxiety, worry, and 
difficulty in coping with problems.

The December 1973 Medical Board report recommended that the 
appellant be separated from service for a personality 
disorder which exited prior to service.  Significantly, 
however, a December 2001 VA examination diagnosed both 
depression and a schizoid personality, and while the examiner 
stated that the disorder existed prior to enlistment, the 
examiner opined that the appellant's brief military service 
"triggered a preexisting condition of psychosis and 
depression."  A remand therefore is warranted to afford the 
appellant a VA examination to take into account these 
conflicting opinions and to clarify whether any preexisting 
psychiatric disorder was aggravated during the appellant's 
active duty service.  Further, such an examination must 
consider whether complaints of headaches and nausea are part 
of a somatic pathology associated therewith. 

Evidence of record from the Social Security Administration 
(SSA) shows the appellant to be a recipient of a Supplemental 
Security Income (SSI) benefit.  VA's duty to assist includes 
obtaining records from SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  Hence, those records should be 
secured for consideration.  38 U.S.C.A. § 5103A.

On remand, the RO should also try to secure any available, 
but as yet unsubmitted, records from institutions of 
secondary education (e.g., high school) the appellant 
attended, so as to provide the VA examiner, as complete a 
picture as possible of his pre-existing psychiatric disorder.  
In this regard, the Board invites the appellant to file with 
the RO the individual authorizations needed to procure and 
associate with the record such educational records if they 
are available.

On remand, the RO should contact the National Personnel 
Records Center (NPRC) and request a copy of the appellant's 
"201 file," to include any results from such tests as the 
Armed Forces Vocational Aptitude Battery.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(d) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
corrective notice should, among other 
things, invite the appellant to submit 
any additional evidence or argument he 
has in his possession that may further 
his claims.  

2.  The RO should contact the appellant 
and his representative to obtain the 
authorization necessary to secure a copy 
of any decision of the SSA awarding the 
appellant disability benefits, as well as 
copies of all medical records upon which 
that decision was based.  Once obtained, 
these records should be associated with 
the other evidence in the claims folder.  
If the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The appellant is to be 
notified in writing.  Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.  

3.  The RO should contact the appellant 
and his representative and invite them to 
supply the names and addresses of the 
educational institutions where he 
attended high school, and invite the 
appellant to provide individual 
authorizations to secure the release of 
information from those institutions to 
VA.  The RO should then attempt to obtain 
and associate any such documents with the 
record.  If any of the pertinent records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file, and the appellant 
notified in writing.  

4. The RO should contact the appellant 
and his representative to secure new 
authorizations in order to request all of 
the claimant's treatment records from the 
Delaware State Hospital, to specifically 
include treatment records from 1973 and 
1974.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.

5.  The RO should contact NPRC and 
attempt to secure a copy of the 
appellant's 201 file, as well as the 
results of such tests as the Armed Forces 
Vocational Aptitude Battery.  If these 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file.  
The appellant is to be notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the appellant should be 
afforded a VA psychiatric examination to 
be conducted by a board certified 
psychiatrist.  The claims file must be 
made available to the examiner.  The 
examiner should perform all testing 
necessary to determine the diagnosis and 
etiology of any current psychiatric 
disorder.  Based on a review of the 
claims folder and examination of the 
appellant, the examiner must opine 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
began or was aggravated during the 
appellant's active duty service.  The 
examiner must also opine whether it is at 
least as likely as not that complaints of 
headaches and nausea represent somatic 
symptoms of a current psychiatric 
disorder, and whether it is at least as 
likely as not that these complaints are 
related to service.  In offering any 
opinion the examiner must comment on the 
findings of the December 1973 Medical 
Board and the December 2001 VA 
examination reports.  The examiner must 
provide a complete rationale for all 
opinions provided.

7.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

8.  If, while in REMAND status, 
additional evidence or information 
received, or not received, triggers the 
need for further development, assistance 
or notice, such as providing the 
appellant with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b).  

9.  Thereafter, the RO must readjudicate 
the appellant's claims.  The RO is 
advised that it is to make determinations 
based on the law and regulations in 
effect at the time of its decision, to 
include any further changes in VA's 
statutory duty to assist the appellant 
and any other applicable legal precedent.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  If the 
appellant fails to show for his VA 
examinations, the SSOC must cite to 
38 C.F.R. § 3.655 (2005).  A reasonable 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has REMANDED to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C. §§ 5109B, 7112 (West Supp. 2005).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

